Citation Nr: 9926466	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for a low back disability, and if so, is 
the claim well grounded?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated September 1996, from the 
Montgomery, Alabama, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the appellant's claim 
identified on the first page of this decision was denied.  
The RO noted in that decision that the veteran's initial 
claim for a low back disorder was denied in a May 1987 rating 
decision, to which no appeal had been perfected.  


FINDINGS OF FACT

1.  The veteran has presented evidence that a low back 
disorder exists since the RO's May 1987 decision.  As a 
diagnosis was not previously of record, this evidence must be 
considered in order to fairly decide the merits of the claim.

2.  There is no medical evidence of a nexus between the 
veteran's low back disorder and his active service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's May 1987 
rating decision is new and material, and serves to reopen the 
veteran's claim for service connection for a low back 
disorder.  38 U.S.C. § 5108 (West 1991 & Supp 1999); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1103 (1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468(Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

As indicated above, service connection for a low back 
disorder was denied in a RO decision dated May 1987, on the 
basis that the medical evidence did not show that the veteran 
had a current back disorder.  We note in this regard that 
although the veteran stated he was treated for a low back 
condition in 1984, the assertion of a lay witness is not 
competent evidence, and that etiology is a medical question 
requiring an opinion from a witness with medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  In addition, 
he did not reply to the RO's request for evidence or report 
to his scheduled medical examination.  In 1987, there was no 
evidence of a connection from a physician or other competent 
witness.  The RO's decision pointed out the lack of 
supporting evidence.  

There is an enormous amount of medical evidence received 
subsequent to May 1987.  The question that we must now 
address is whether that evidence is new and material to the 
veteran's claim that he suffers from a low back disorder that 
is due to his active service.  

Treatment records from Kaiser Permanente Medical Center, 
Sacramento, revealed that the veteran fell and injured his 
back at work in 1989, and that he fell again in 1991 and 
aggravated his back condition.  The veteran reported a 
history of injuring his back in 1984.  His condition was 
variously diagnosed as lumbosacral strain, lumbosacral 
sprain, musculo-ligamentous low back pain and degenerative 
disc disease at L4-5.  

Copies of VA treatment reports are also of record.  They show 
that the veteran was seen repeatedly for complaints of low 
back pain between July 1995 and July 1996.  He was diagnosed 
with chronic low back pain, low back strain, low back sprain, 
and was given a TENS unit, in addition to other treatments.  

We find that this evidence is new, in that it presents new 
information, and that it is material, as it is relevant and 
probative.  In 1987, the RO's decision noted that the veteran 
did not have a low back disorder.  The information submitted 
by the veteran since the 1987 decision shows that the veteran 
currently has a back disorder and is receiving treatment for 
chronic low back pain, back strain, and back sprain.  As the 
claim was previously denied because there was no medical 
evidence of a back disorder, and there is now such evidence, 
this evidence must be considered.  38 C.F.R. § 3.156(a) 
(1998).  The claim for a low back disorder is therefore 
reopened.  38 U.S.C. § 5108 (West 1991 & Supp. 1999).  

We note that if new and material evidence has been presented, 
immediately upon reopening a claim, it must be determined 
whether based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to  
38 U.S.C. § 5107(a).  It is here that the veteran's claim 
fails.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records (SMRs) do not show that 
he manifested a chronic back disorder during his active 
service.  In fact, his separation medical examination report, 
dated March 1983, shows that his spine and other 
musculoskeletal systems were clinically evaluated as normal.  
In addition, although the veteran reported that he had 
frequent back pain, under the physician's summary section of 
the report, the examiner noted that the veteran had low back 
pain with a diagnosis of a pulled muscle.  As the examiner 
clinically evaluated his spine as normal, this evidence shows 
only that any back problem extant in service resolved without 
residuals.  

Although the medical evidence submitted subsequent to 1987 
shows that the veteran currently manifests a back disorder, 
we must point out that medical evidence of a nexus is 
required to well ground the veteran's claim.  The record does 
not show that a current back disorder is in any way related 
to the veteran's pulled muscle or other active service.  In 
fact, it tends to show that the veteran injured his back in a 
variety of injuries he sustained falling in 1984, 1989 and 
1991, subsequent to his active service.  

Although the veteran has submitted such a claim, the Board 
must point out that such a nexus must be drawn by medical 
evidence, and that the veteran has not established that he 
has the medical expertise required to make such a finding.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, in the 
absence of clinical evidence showing a relationship between 
the veteran's service and his current disorder, his claim 
must be denied, as it is not well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a low back 
disability on the basis that it was not well grounded, the 
Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The 1987 rating decision (as 
well as the decision of the Board herein) adequately informed 
the veteran of the lack of evidence to support his claim.



ORDER

Service connection for a low back disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

